DETAILED ACTION
Applicant’s Amendment filed on October 21, 2021 has been reviewed. 
Claim 2 is cancelled in the amendment
Claims 1, 3-4, 7, 9 and 12-17 are amended in the amendment.
Claims 18-20 are newly added in the amendment.
Claims 1 and 3-20 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0372623 A1), herein after referred to as Chen, in view of Reznik et al. (US 2016/0219248 A1), hereinafter referred to as Reznik.

With respect to claim 1, Chen teaches A method for adapting a real-time communication transmission profile of a real-time Web communication interface of a browser (the rate control mechanism built into a compliant WebRTC browser to make the browser web-call friendly; the WebRTC browser with in-built rate control mechanism to perform rate control, para. 0074), the method comprising: 
recovering bandwidth-related data recovered during a real-time Web communication (the end-to-end queuing delay and packet loss measured by a WebRTC browser through which the real-time communication is conducted; the WebRTC browser with in-built rate control mechanism then perform rate control, para. 0074; if the queuing delay is rather low with zero or negligible loss rate, which means that the bandwidth of the network 106 is much underutilized, the rate control algorithm will also try to intentionally increase the calculated tcp_rate_limit by a certain percentage; the percentage can be higher at the start up stage to allow a faster rate adapting speed; the increasing percentage can also be adaptive according to the queuing delay and loss level, para. 0060); and
modifying a transmission profile browser parameter of a real-time communication interface of a browser using the bandwidth-related data recovered during [[a]] the real-time Web communication (the end-to-end queuing delay and packet loss measured by a WebRTC browser through which the .
Chen does not explicitly teach 
bandwidth-related data recovered during a time span of a real-time Web communication;
However, Reznik teaches bandwidth-related data recovered during a time span of a real-time Web communication (the i.sup.th client adjust (e.g., modify) its encoded bit rate based on an observed channel bandwidth, para. 0157; WebRTC include a congestion control mechanism; the sender and/or the receiver estimate the available bandwidth; the sender side estimate A.sub.s(t.sub.k) at time t.sub.k, para. 0165; the actual maximum sending rate A that can be used be limited by the available bandwidth estimate of the receiver A.sub.r(t.sub.k), para. 0166; fig. 23; the client support other browsers by installing WebRTC plugins, for example.  WebRTC (Web Real-Time Communication) is an API definition being drafted by the World Wide Web Consortium (W3C); Web RTC enables browser-to-browser applications for voice calling, video chat, and P2P file sharing without plugins, para. 0184; fig. 23; also see para. 0189-0190) in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084);


With respect to claim 3, Chen teaches The method of claim [[2]]1, wherein the data recovery is triggered by a real-time Web communication setup request (the end-to-end queuing delay and packet loss measured by a WebRTC browser through which the real-time communication is conducted; the WebRTC browser with in-built rate control mechanism then perform rate control, para. 0074; if the queuing delay is rather low with zero or negligible loss rate, which means that the bandwidth of the network 106 is much underutilized, the rate control algorithm will also try to intentionally increase the calculated tcp_rate_limit by a certain percentage; the percentage can be higher at the start up stage [setup request] to allow a faster rate adapting speed; the increasing percentage can also be adaptive according to the queuing delay and loss level, para. 0060).

With respect to claim 4, Chen teaches The method of claim [[2]]1, additionally comprising triggering a closure of the real-time Web communication in progress as soon as the data recovery has terminated, and setting up a new real-time Web communication triggered by the modification of the transmission profile parameter as a function of the data recovered provided by the recovery (the rate control algorithm operates in the first mode in order to lower the end-to-end queuing . 

With respect to claim 5, Chen teaches The method of claim 1, additionally comprising determining a transmission profile as a function of a statistical analysis of the data recovered, wherein the transmission profile thus determined is used in modifying the transmission profile parameter of the real-time Web communication interface of the browser (the rate control algorithm determines whether the measured end-to-end queuing delay and/or packet loss has exceeded respective thresholds for a predetermined proportion of a predetermined time period based on observations; the end-to-end queuing delay threshold set to for example 100 ms and the packet loss threshold is in the region of 3-5%; these values changed according to network type and observations, para. 0077; the end-to-end queuing delay and packet loss measured by a WebRTC browser through which the real-time communication is conducted; the WebRTC browser with in-built rate control mechanism then perform rate control, para. 0074; if the queuing delay is rather low with zero or negligible loss rate, which means that the bandwidth of the network 106 is much underutilized, the rate control algorithm will also try to intentionally increase the calculated tcp_rate_limit by a certain percentage; the percentage can be higher at the start up stage to allow a faster rate adapting speed; the increasing percentage can also be adaptive according to the queuing delay and loss level, para. 0060). 

The method of claim 5 as described above, 
Further, Reznik teaches wherein determining the transmission profile is performed as a function of rules associating a predefined transmission profile with an interval of bandwidth values (the i.sup.th client adjust (e.g., modify) its encoded bit rate based on an observed channel bandwidth, para. 0157; WebRTC include a congestion control mechanism; the sender and/or the receiver estimate the available bandwidth; the sender side estimate A.sub.s(t.sub.k) at time t.sub.k, para. 0165; the actual maximum sending rate A that can be used be limited by the available bandwidth estimate of the receiver A.sub.r(t.sub.k), para. 0166; fig. 23; the client support other browsers by installing WebRTC plugins, for example.  WebRTC (Web Real-Time Communication) is an API definition being drafted by the World Wide Web Consortium (W3C); Web RTC enables browser-to-browser applications for voice calling, video chat, and P2P file sharing without plugins, para. 0184; fig. 23; also see para. 0189-0190) in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the method of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).
 
With respect to claim 7, Chen in view of Reznik teaches The method of claim 1 as described above, 
 wherein the transmission profile browser parameter comprises at least one of the transmission parameters of the following list: 
Video throughput (adjusting (e.g., modifying video throughput, para. 0157-0160; also see para. 0175) in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084), 
Video resolution, 
Audio throughput, 
Audio resolution. 
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the method of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).

With respect to claim 8, Chen teaches The of claim 1, additionally performing a statistical analysis of the data recovered prior to the modification of the transmission profile (the rate control algorithm determines whether the measured end-to-end queuing delay and/or packet loss has exceeded respective thresholds for a predetermined proportion of a predetermined time period based on observations; the end-to-end queuing delay threshold set to for example 100 ms and the packet loss threshold is in the region of 3-5%; these values changed according to network type and observations, para. 0077).

The of claim 8, wherein the statistical analysis provides as a function of the data recovered a bandwidth averaged over [[the]] a predetermined time span (the rate control algorithm operates in the first mode in order to lower the end-to-end queuing delay and packet loss by intentionally underutilizing the available bandwidth; in the second mode, the socket reading speed tcp_rate_limit is set to a predetermined value which is sufficiently high to determine the actual sending rate, para. 0075; once the time period t.sub.switch.sub.--.sub.interval has elapsed since entering the first mode, the rate control algorithm switches back to operating in the second mode with the parameter max_bandwidth set to be the average of the value for max_bandwidth, para. 0091).

With respect to claim 10, Chen in view of Reznik teaches The method of claim 8 as described above, 
Further, Reznik teaches wherein the adaptation method is a throughput adaptation method (adjusting (e.g., modifying video throughput, para. 0157-0160) in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084). 
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the method of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).

A non-transitory computer readable medium having stored thereon instructions (the user device includes a computer-readable medium configured to maintain instructions to perform operations, para. 0103), which when executed by a processor, cause the processor to perform the method of claim 1 (the user device includes processors to perform functions, para. 0103). 

With respect to claim 12, Chen teaches A device for adapting a real-time Web communication transmission profile of a real-time Web communication interface of a browser (the rate control mechanism built into a compliant WebRTC browser to make the browser web-call friendly; the WebRTC browser with in-built rate control mechanism to perform rate control, para. 0074), the device comprising a processor and a memory (the user device includes memory and processor, para. 0103), the device configured to:
recover bandwidth-related data recovered during a real-time Web communication (the end-to-end queuing delay and packet loss measured by a WebRTC browser through which the real-time communication is conducted; the WebRTC browser with in-built rate control mechanism then perform rate control, para. 0074; if the queuing delay is rather low with zero or negligible loss rate, which means that the bandwidth of the network 106 is much underutilized, the rate control algorithm will also try to intentionally increase the calculated tcp_rate_limit by a certain percentage; the percentage can be higher at the start up stage to allow a faster rate adapting speed; the increasing percentage can also be adaptive according to the queuing delay and loss level, para. 0060); and
modify a transmission profile browser parameter of a real-time Web communication interface of a browser using the bandwidth-related data recovered during [[a]] the real-time Web communication (the end-to-end queuing delay and packet loss measured by a WebRTC browser through which the real-time communication is conducted; the WebRTC browser with in-built rate control mechanism then perform rate control, para. 0074; if the queuing delay is rather low with zero or negligible loss rate, which means that the bandwidth of the network 106 is much underutilized, the rate control algorithm will also try to intentionally increase the calculated tcp_rate_limit by a certain percentage; the percentage can be higher at the start up stage to allow a faster rate adapting speed; the increasing percentage can also be adaptive according to the queuing delay and loss level, para. 0060). 
Chen does not explicitly teach 
bandwidth-related data recovered during a time span of a real-time Web communication;
However, Reznik teaches bandwidth-related data recovered during a time span of a real-time Web communication (the i.sup.th client adjust (e.g., modify) its encoded bit rate based on an observed channel bandwidth, para. 0157; WebRTC include a congestion control mechanism; the sender and/or the receiver estimate the available bandwidth; the sender side estimate A.sub.s(t.sub.k) at time t.sub.k, para. 0165; the actual maximum sending rate A that can be used be limited by the available bandwidth estimate of the receiver A.sub.r(t.sub.k), para. 0166; fig. 23; the client support other browsers by installing WebRTC plugins, for example.  WebRTC (Web Real-Time Communication) is an API definition being drafted by the World Wide Web ;
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the device of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).

With respect to claim 13, Chen teaches A real-time Web communication device comprising a processor and a memory, the device comprising (the user device includes memory and processor, para. 0103; a real-time communication may be implemented between two end points wherein the real time communication goes through the respective WebRTC compliant browsers; the WebRTC browser with in-built rate control mechanism to perform rate control, para. 0074) configured to:
recover bandwidth-related data recovered during a real-time Web communication (the end-to-end queuing delay and packet loss measured by a WebRTC browser through which the real-time communication is conducted; the WebRTC browser with in-built rate control mechanism then perform rate control, para. 0074; if the queuing delay is rather low with zero or negligible loss rate, which means that the bandwidth of the network 106 is much underutilized, the rate control algorithm ; and
modify a transmission profile parameter of a real-time Web communication communication interface of a browser using the bandwidth-related data recovered during a real-time Web communication (the end-to-end queuing delay and packet loss measured by a WebRTC browser through which the real-time communication is conducted; the WebRTC browser with in-built rate control mechanism then perform rate control, para. 0074; if the queuing delay is rather low with zero or negligible loss rate, which means that the bandwidth of the network 106 is much underutilized, the rate control algorithm will also try to intentionally increase the calculated tcp_rate_limit by a certain percentage; the percentage can be higher at the start up stage to allow a faster rate adapting speed; the increasing percentage can also be adaptive according to the queuing delay and loss level, para. 0060). 
Chen does not explicitly teach 
bandwidth-related data recovered during a time span of a real-time Web communication;
However, Reznik teaches bandwidth-related data recovered during a time span of a real-time Web communication (the i.sup.th client adjust (e.g., modify) its encoded bit rate based on an observed channel bandwidth, para. 0157; WebRTC include a congestion control mechanism; the sender and/or the receiver estimate the available bandwidth; the sender side estimate A.sub.s(t.sub.k) at time t.sub.k, para. ;
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the device of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).

	With respect to claim 14, Chen in view of Reznik teaches The method of Claim 1 as described above, Further, 
	Reznik teaches wherein the transmission profile browser parameter comprises video throughput (adjusting (e.g., modifying video throughput, para. 0157-0160; also see para. 0175) in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the method of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).

	With respect to claim 15, Chen in view of Reznik teaches The method of Claim 1 as described above, 
Further, Reznik teaches wherein the transmission profile browser parameter comprises video resolution (a client utilize WebRTC to respond to a command from a server; WebRTC adjust (e.g., adapt) the video resolution, para. 0189) in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the method of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).
	
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0372623 A1), herein after referred to as Chen, in view of Reznik et al. (US 2016/0219248 A1), hereinafter referred to as Reznik, and further in view of Hall (US 2015/0135234 A1).

	With respect to claim 16, Chen in view of Reznik teaches The method of Claim 1 as described above, 
	Chen in view of Reznik does not explicitly teach wherein the transmission profile browser parameter comprises audio throughput.
wherein the transmission profile browser parameter comprises audio throughput (adjusting frame rates, frame sizes and/or resolution, to provide audio/video output in an optimal or usable form for respective different ones of the client devices, para. 0027) in order to provide audio/video output in an optimal or usable form as taught by Hall (para. 0027).
Therefore, based on Chen in view of Reznik, and further in view of Hall, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hall to the method of Chen in view of Reznik in order to provide audio/video output in an optimal or usable form as taught by Hall (para. 0027).

	With respect to claim 17, Chen in view of Reznik teaches The method of Claim 1 as described above, 
	Chen in view of Reznik does not explicitly teach wherein the transmission profile browser parameter comprises audio resolution.
	However, Hall teaches wherein the transmission profile browser parameter comprises audio resolution (adjusting frame rates, frame sizes and/or resolution, to provide audio/video output in an optimal or usable form for respective different ones of the client devices, para. 0027) in order to provide audio/video output in an optimal or usable form as taught by Hall (para. 0027).
Therefore, based on Chen in view of Reznik, and further in view of Hall, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hall to the method of Chen in view of .

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0372623 A1), herein after referred to as Chen, in view of Reznik et al. (US 2016/0219248 A1), hereinafter referred to as Reznik, and further in view of Santhanam et al. (US 2017/0219167 A1), hereinafter referred to as Santhanam.

	With respect to claim 18, Chen teaches The method of Claim 1, wherein recovering bandwidth-related data recovered during the real-time Web communication (the end-to-end queuing delay and packet loss measured by a WebRTC browser through which the real-time communication is conducted; the WebRTC browser with in-built rate control mechanism then perform rate control, para. 0074; if the queuing delay is rather low with zero or negligible loss rate, which means that the bandwidth of the network 106 is much underutilized, the rate control algorithm will also try to intentionally increase the calculated tcp_rate_limit by a certain percentage; the percentage can be higher at the start up stage to allow a faster rate adapting speed; the increasing percentage can also be adaptive according to the queuing delay and loss level, para. 0060) comprises 
Further, Reznik teaches bandwidth-related data recovered during a time span of a real-time Web communication (the i.sup.th client adjust (e.g., modify) its encoded bit rate based on an observed channel bandwidth, para. 0157; WebRTC include a congestion control mechanism; the sender and/or the receiver estimate the ;
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the method of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).
	Chen in view of Reznik does not explicitly teach receiving the bandwidth-related data from the browser.
	However, Santhanam teaches receiving the bandwidth-related data from the browser (client-initiated QoS setup procedures via a WebRTC stack component 804 that includes an appropriate API that web applications executing on a web browser 802 can use to specify various capabilities to enable QoS (e.g., service type, bandwidth, an access point name (APN) to map to an appropriate IP address, etc.), para. 0086) in order to improve capacity and further to improve resource network usage as taught by Santhanam (para. 0004).


	With respect to claim 19, Chen teaches The device of Claim 12, wherein the device is configured to recover bandwidth-related data recovered during the real-time Web communication (the end-to-end queuing delay and packet loss measured by a WebRTC browser through which the real-time communication is conducted; the WebRTC browser with in-built rate control mechanism then perform rate control, para. 0074; if the queuing delay is rather low with zero or negligible loss rate, which means that the bandwidth of the network 106 is much underutilized, the rate control algorithm will also try to intentionally increase the calculated tcp_rate_limit by a certain percentage; the percentage can be higher at the start up stage to allow a faster rate adapting speed; the increasing percentage can also be adaptive according to the queuing delay and loss level, para. 0060) comprises 
Further, Reznik teaches bandwidth-related data recovered during a time span of a real-time Web communication (the i.sup.th client adjust (e.g., modify) its encoded bit rate based on an observed channel bandwidth, para. 0157; WebRTC include a congestion control mechanism; the sender and/or the receiver estimate the available bandwidth; the sender side estimate A.sub.s(t.sub.k) at time t.sub.k, para. 0165; the actual maximum sending rate A that can be used be limited by the available ;
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the device of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).
	Chen in view of Reznik does not explicitly teach receiving the bandwidth-related data from the browser.
	However, Santhanam teaches receiving the bandwidth-related data from the browser (client-initiated QoS setup procedures via a WebRTC stack component 804 that includes an appropriate API that web applications executing on a web browser 802 can use to specify various capabilities to enable QoS (e.g., service type, bandwidth, an access point name (APN) to map to an appropriate IP address, etc.), para. 0086) in order to improve capacity and further to improve resource network usage as taught by Santhanam (para. 0004).
Therefore, based on Chen in view of Reznik, and further in view of Santhanam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Santhanam to the device of Chen 

	With respect to claim 20, Chen teaches The device of Claim 13, wherein the real-time Web communication transmission profile adaptor is configured to recover bandwidth-related data recovered during the real-time Web communication (the end-to-end queuing delay and packet loss measured by a WebRTC browser through which the real-time communication is conducted; the WebRTC browser with in-built rate control mechanism then perform rate control, para. 0074; if the queuing delay is rather low with zero or negligible loss rate, which means that the bandwidth of the network 106 is much underutilized, the rate control algorithm will also try to intentionally increase the calculated tcp_rate_limit by a certain percentage; the percentage can be higher at the start up stage to allow a faster rate adapting speed; the increasing percentage can also be adaptive according to the queuing delay and loss level, para. 0060) comprises 
Further, Reznik teaches bandwidth-related data recovered during a time span of a real-time Web communication (the i.sup.th client adjust (e.g., modify) its encoded bit rate based on an observed channel bandwidth, para. 0157; WebRTC include a congestion control mechanism; the sender and/or the receiver estimate the available bandwidth; the sender side estimate A.sub.s(t.sub.k) at time t.sub.k, para. 0165; the actual maximum sending rate A that can be used be limited by the available bandwidth estimate of the receiver A.sub.r(t.sub.k), para. 0166; fig. 23; the client support other browsers by installing WebRTC plugins, for example.  WebRTC (Web ;
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Reznik to the device of Chen in order to reduce the bandwidth demand while avoid degradation in video quality as taught by Reznik (para. 0084).
	Chen in view of Reznik does not explicitly teach receiving the bandwidth-related data from the browser.
	However, Santhanam teaches receiving the bandwidth-related data from the browser (client-initiated QoS setup procedures via a WebRTC stack component 804 that includes an appropriate API that web applications executing on a web browser 802 can use to specify various capabilities to enable QoS (e.g., service type, bandwidth, an access point name (APN) to map to an appropriate IP address, etc.), para. 0086) in order to improve capacity and further to improve resource network usage as taught by Santhanam (para. 0004).
Therefore, based on Chen in view of Reznik, and further in view of Santhanam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Santhanam to the device of Chen in view of Reznik in order to improve capacity and further to improve resource network usage as taught by Santhanam (para. 0004).
Response to Arguments
Applicant's arguments filed on October 21, 2021 have been fully considered but they are not persuasive for the following reasons:

Applicant’s main arguments are that “Neither of these references, alone or in combination, teach the recited features of recovering bandwidth- related data recovered during a time span of a real-time Web communication, and modifying a transmission profile browser parameter of a real-time Web communication interface of a browser using the bandwidth-related data recovered during the time span of the real-time Web communication.” (Argument 1, REMARKS page 7).

Examiner respectfully disagrees with the above argument. 
In response to Applicant’s Argument 1 that “Neither of these references, alone or in combination, teach the recited features of recovering bandwidth- related data recovered during a time span of a real-time Web communication, and modifying a transmission profile browser parameter of a real-time Web communication interface of a browser using the bandwidth-related data recovered during the time span of the real-time Web communication.” it is noted that Chen teaches the rate control mechanism built into a compliant WebRTC browser to make the browser web-call friendly; the WebRTC browser with in-built rate control mechanism to perform rate control (para. 0074); the end-to-end queuing delay and packet loss measured by a WebRTC browser 
Therefore, based on Chen in view of Reznik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 

For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.

Regarding to the alternative rejection above, applicant’s arguments with respect to claims 18-20 have been considered but are moot because the arguments do not apply to any of the references being used in the alternative rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        


/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447